Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claims 1-8, 10-17 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over FU et al. (For. Pub. No: 2018/056748 A1) in view of MediaTek Inc. MediaTek Inc.’).
	Regarding claim 1, FU et al. teach a resource scheduling method (see page 1, Abstract), comprising: receiving, by a terminal device (see Figures 1 & 3, terminal 120), downlink control information (DCI) sent by a network device (see Figures 1 & 2, BS 110 for network device and see page 19, para [123] wherein Downlink control information (DCI) for allocation of physical resources of multiple types of numerology is transmitted on physical resources of one type of numerology and the UE receiving DCI for scheduling data, is mentioned), wherein the DCI is used for scheduling resources on a first bandwidth part (BWP) of the terminal device (see page 19, para [121] wherein the UE determines possible types of numerology to receive control signals and data by receiving higher layer signaling, and then determines a type(s) of numerology to receive control signals and/or data according to an indication by control signals, and then the UE receives control signals and/or data at corresponding times (e.g., within subframes or OFDM symbols) according to the subcarrier bandwidth (that includes first bandwidth part) and CP length of OFDM symbols of the type of numerology indicated, is mentioned and also see para [123] wherein Downlink control information (DCI) for allocation of physical resources of types of numerology is transmitted on physical resources of one type of numerology and the UE receiving DCI for scheduling data and receiving data according to the subcarrier width (that includes first bandwidth part) of the determined type of numerology, is mentioned); and 
determining, by the terminal device, a subcarrier spacing corresponding to a radio network temporary identifier (RNTI) for scrambling the DCI, wherein the subcarrier (see page 20, para [123] wherein Downlink control information (DCI) for allocation of physical resources of types of numerology is transmitted on physical resources of one type of numerology and the UE receiving DCI for scheduling data and receiving data according to the subcarrier width (that includes first bandwidth part) of the determined type of numerology, is mentioned and wherein the type of numerology for the UE to receive data may be differentiated by the differences of RNTIs used to scramble the CRC of DCI, is mentioned and also see para [126]).
FU et al. teaches the above resource scheduling method comprising wherein the DCI is used for scheduling resources on a first bandwidth part (BWP) of the terminal device as mentioned above, but FU et al. is silent in teaching the above resource scheduling method comprising wherein the DCI is used for scheduling resources on a first bandwidth part (BWP) of the terminal device currently in an active state.
However, MediaTek Inc. teaches a resource scheduling method (see page 1, Introduction) comprising wherein the DCI is used for scheduling resources on a first bandwidth part (BWP) of the terminal device currently in an active state (see page 1, last para under ‘Active BWP operation, wherein a UE being assumed to receive/transmit within active DL/UL bandwidth part(s) using the associated numerology, is mentioned and also see page 2, 1st para wherein UE expecting at least one  DL bandwidth part and one UL bandwidth part being active among the set of configured bandwidth parts for a given time instant, is mentioned also see under ‘BWP activation/deactivation’, wherein BWP activation by scheduling DCI with explicit indication, is mentioned).
a first bandwidth part (BWP) of the terminal device currently in an active state, disclosed by MediaTek Inc. in order to provide an effective mechanism of supporting separate sets of bandwidth part configurations for DL & UL per component carrier of UE and also enabling UE RF retuning for active bandwidth part switching in wireless communication system.
Regarding claim 2, FU et al. and MediaTek Inc. together teach the method according to claim 1.
FU et al. further teach the method according to claim 1, wherein before the terminal device receives the downlink control information (DCI) sent by the network device, the method further comprises: receiving, by the terminal device, configuration parameters of the first BWP, wherein the configuration parameters comprise a plurality of subcarrier spacings and different subcarrier spacings correspond to different RNTIs (see page 16, para [108] wherein UE determines a way to receive control signals and data of one type of numerology at a time by receiving higher layer signaling configuration, or the UE determines a way to receive control signals and data of multiple types of nu­merology at a time by receiving higher layer signaling configuration, is mentioned and also see page 20, para [123] wherein the type of numerology for the UE to receive data may be differentiated by the differences of RNTIs used to scramble the CRC of DCI, is mentioned); wherein determining, by the terminal device, the subcarrier spacing used for scheduling the resources on the first BWP according to the radio 
Regarding claim 3, FU et al. and MediaTek Inc. together teach the method according to claim 1.
FU et al. further teach the method according to claim 1, wherein before the terminal device receives the downlink control information (DCI) sent by the network device, the method further comprises: receiving, by the terminal device, the configuration parameters of the first BWP, wherein the configuration parameters comprise a first subcarrier spacing, and the first subcarrier spacing corresponds to a first RNTI (see pages 19-20, para [0123] wherein the type of numerology of physical resources for the UE to receive data may be differentiated according to different characteristics of the DCI, for  example, a hit in the DCI may he used to indicate the number of numerology of physical resources for the UE to receive data, and the hit may he referred to as numerology indication information, for example, higher layer signaling configures that the number of types of numerology possible for the UE to receive control signals and data is 2, numerology indication information is 1 bit, and a mapping relationship between the values of numerology indication information and numerology being  shown in   FIG. 6 & Fig.8 and the type of numerology for the UE to receive data may be differentiated by the differences of RNTIs used to scramble the CRC of DCI, is mentioned); and receiving, by the terminal device, first configuration the type of numerology for the UE to receive data may be differentiated by the differences of RNTIs used to scramble the CRC of DCI, is mentioned); wherein determining, by the terminal device, the subcarrier spacing used for scheduling the resources on the first BWP according to the radio network temporary identifier (RNTI) for scrambling the DCI comprises: determining, by the terminal device, a subcarrier spacing corresponding to the RNTI for scrambling the DCI among the first subcarrier spacing and the at least one subcarrier spacing (see page 20, para [0123] wherein the type of numerology for the UE to receive data may be differentiated by the differences of RNTIs used to scramble the CRC of DCI, is mentioned and also see para [126]).
Regarding claim 4, FU et al. further teach the method according to claim 3, wherein the at least one subcarrier spacing is configured by the network device for the first BWP (see page 20, paragraphs [123] & [126]).
Regarding claim 5, FU et al. and MediaTek Inc. together teach the method according to claim 1.
FU et al. further teach the method according to claim 1, wherein before the terminal device receives the downlink control information (DCI) sent by the network device, the method further comprises: receiving, by the terminal device, configuration parameters of the first BWP, wherein the configuration parameters comprise a first subcarrier spacing, and the first subcarrier spacing corresponds to a first RNTI (see pages 19-20, para [0123] wherein the type of numerology of physical resources for the UE to receive data may be differentiated according to different characteristics of the DCI, for  example, a hit in the DCI may he used to indicate the number of numerology of physical resources for the UE to receive data, and the hit may he referred to as numerology indication information, for example, higher layer signaling configures that the number of types of numerology possible for the UE to receive control signals and data is 2, numerology indication information is 1 bit, and a mapping relationship between the values of numerology indication information and numerology being  shown in   FIG. 6 & Fig.8 and the type of numerology for the UE to receive data may be differentiated by the differences of RNTIs used to scramble the CRC of DCI, is mentioned); and receiving, by the terminal device, first configuration information, wherein the first configuration information is used for indicating a mapping relationship between each subcarrier spacing in at least one subcarrier spacing and the first the number of types of numerology possible for the UE to receive control signals and data is 2, numerology indication information is 1 bit, and a mapping relationship between the values of numerology indication information and numerology being  shown in   FIG. 6 & Fig.8 and the type of numerology for the UE to receive data may be differentiated by the differences of RNTIs used to scramble the CRC of DCI, is mentioned); wherein determining, by the terminal device, the subcarrier spacing used for scheduling the resources on the first BWP according to the radio network temporary identifier (RNTI) for scrambling the DCI comprises: determining, by the terminal device, a subcarrier spacing corresponding to the RNTI for scrambling the DCI among the first subcarrier spacing and the at least one subcarrier spacing (see page 20, para [123] wherein the type of numerology for the UE to receive data may be differentiated by the differences of RNTIs used to scramble the CRC of DCI, is mentioned).
	Regarding claim 6, FU et al. further teach the method according to claim 5, wherein when the RNTI for scrambling the DCI is a second RNTI among the at least one RNTI, the method further comprises: determining, by the terminal device, a second subcarrier spacing corresponding to the second RNTI according to the first subcarrier  the type of numerology (that includes second subcarrier spacing) for the UE to receive data may be differentiated by the differences of RNTIs used to scramble the CRC of DCI, is mentioned); wherein determining, by the terminal device, the subcarrier spacing corresponding to the RNTI for scrambling the DCI among the first subcarrier spacing and the at least one subcarrier spacing comprises: determining, by the terminal device, the second subcarrier spacing as the subcarrier spacing used for scheduling the resources on the first BWP (see page 20, paragraphs [123] & [126]).
	Regarding claim 7, FU et al. further teach the method according to claim 5, wherein the mapping relationship is represented by a mapping table predefined or configured by the network device, or the mapping relationship is represented by a multiple or fractional relationship predefined or configured by the network device (see page 20, para [123] & Table 2 wherein the mapping relationship being represented by a mapping table, is mentioned).
	Regarding claim 8, FU et al. further teach the method according to claim 3, wherein before the terminal device receives the downlink control information (DCI) sent by the network device, the method further comprises: receiving, by the terminal device, second configuration information, wherein the second configuration information is used for indicating that the at least one RNTI is capable of being used (see page 16, para [108] and also see page 20, para [123]).
Regarding claim 10, FU et al. and MediaTek Inc. together teach the method according to claim 1.

Regarding claim 11, FU et al. teach a resource scheduling method (see page 1, Abstract), comprising: determining, by a network device (see Figures 1 & 2, base station 110), a subcarrier spacing used for scheduling resources on a first bandwidth part (BWP) of a terminal device according to a type of a current service to be processed (see Figures 1 & 3, terminal 120 and see page 17, para [111] wherein the base station transmits control signals and data of one type of numerology/subcarrier spacing to the UE based on the type of data/service at a time, is mentioned, also see page 19, para [121] wherein the UE receives control signals and/or data from base station at corresponding times (e.g., within subframes or OFDM symbols) according to the subcarrier bandwidth/BWP and CP length of OFDM symbols of the type of numerology(s) indicated, is mentioned and also see page 19, para [123] wherein Downlink control information (DCI) for allocation of physical resources of multiple types of numerology is transmitted on physical resources of one type of numerology, is mentioned); and 
sending, by the network device, downlink control information (DCI) to the terminal device, wherein the DCI is used for scheduling resources on the first BWP (see page 19, para [121] wherein the UE receives control signals and/or data from base station at corresponding times (e.g., within subframes or OFDM symbols) according to the RNTIs used to scramble the CRC of DCI, is mentioned).
FU et al. teaches the above resource scheduling method comprising determining, by a network device, a subcarrier spacing used for scheduling resources on a first bandwidth part (BWP) of a terminal device according to a type of a current service to be processed as mentioned above, but FU et al. is silent in teaching the above resource scheduling method comprising determining, by a network device, a subcarrier spacing used for scheduling resources on a first bandwidth part (BWP) of a terminal device currently in an active state.
However, MediaTek Inc. teaches a resource scheduling method (see page 1, Introduction) comprising determining, by a network device, a subcarrier spacing used for scheduling resources on a first bandwidth part (BWP) of a terminal device currently in an active state (see page 1, last para under ‘Active BWP operation, wherein a UE associated numerology/subcarrier spacing, is mentioned and also see page 2, 1st para wherein UE expecting at least one  DL bandwidth part and one UL bandwidth part being active among the set of configured bandwidth parts for a given time instant, is mentioned also see under ‘BWP activation/deactivation, wherein BWP activation by scheduling DCI with explicit indication from BS, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above resource scheduling method of FU et al. to have determining, by a network device, a subcarrier spacing used for scheduling resources on a first bandwidth part (BWP) of a terminal device currently in an active state, disclosed by MediaTek Inc. in order to provide an effective mechanism of supporting separate sets of bandwidth part configurations for DL & UL per component carrier of UE and also enabling UE RF retuning for active bandwidth part switching in wireless communication system.
Regarding claim 12, FU et al. and MediaTek Inc. together teach the method according to claim 11.
FU et al. further teach the method according to claim 11, wherein before the network device sends the downlink control information (DCI) to the terminal device, the method further comprises: sending, by the network device, configuration parameters of the first BWP to the terminal device, wherein the configuration parameters comprise a plurality of subcarrier spacings and different subcarrier spacings correspond to different RNTIs (see page 16, para [108] wherein UE determines a way to receive control signals and data of one type of numerology at a time by receiving higher layer signaling 
Regarding claim 13, FU et al. and MediaTek Inc. together teach the method according to claim 11.
FU et al. further teach the method according to claim 11, wherein before the network device sends the downlink control information (DCI) to the terminal device, the method further comprises: sending, by the network device, configuration parameters of the first BWP to the terminal device, wherein the configuration parameters comprise a first subcarrier spacing, and the first subcarrier spacing corresponds to a first RNTI (see pages 19-20, para [0123] wherein the type of numerology of physical resources for the UE to receive data may be differentiated according to different characteristics of the DCI, for  example, a hit in the DCI may he used to indicate the number of numerology of physical resources for the UE to receive data, and the hit may he referred to as numerology indication information, for example, higher layer signaling configures that the number of types of numerology possible for the UE to receive control signals and data is 2, numerology indication information is 1 bit, and a mapping relationship between the values of numerology indication information and numerology being  shown in   FIG. 6 & Fig.8 and the type of numerology for the UE to receive data may be the type of numerology for the UE to receive data may be differentiated by the differences of RNTIs used to scramble the CRC of DCI, is mentioned).
Regarding claim 14, FU et al. further teach the method according to claim 13,
wherein the at least one subcarrier spacing is configured by the network device for the first BWP (see page 20, paragraphs [123] & [126]).
	Regarding claim 15, FU et al. and MediaTek Inc. together teach the method according to claim 11.
	FU et al. further teach the method according to claim 11, wherein before the network device sends the downlink control information (DCI) to the terminal device, the the number of types of numerology possible for the UE to receive control signals and data is 2, numerology indication information is 1 bit, and a mapping relationship between the values of numerology indication information and numerology being  shown in   FIG. 6 & Fig.8 and the type of numerology for the UE to receive data may be differentiated by the differences of RNTIs used to scramble the CRC of DCI, is mentioned).
	Regarding claim 16, FU et al. further teach the method according to claim15, wherein the mapping relationship is represented by a mapping table predefined or configured by the network device, or the mapping relationship is represented by a multiple relationship or a fractional relationship predefined or configured by the network device (see page 20, para [123] & Table 2 wherein the mapping relationship being represented by a mapping table, is mentioned).
Regarding claim 17, FU et al. further teach the method according to claim 13,
wherein before the network device sends the downlink control information (DCI) to the terminal device, the method further comprises: sending, by the network device, second configuration information to the terminal device, wherein the second configuration information is used for indicating that the at least one RNTI is capable of being used (see page 16, para [108] and also see page 20, para [123]).
	Regarding claim 19, FU et al. and MediaTek Inc. together teach the method according to claim 11.
	FU et al. further teach the method according to claim 11, wherein determining, by a network device, the subcarrier spacing used for scheduling the resources on the first bandwidth part (BWP) of the terminal device currently in the active state according to 
Regarding claim 20, FU et al. and MediaTek Inc. together teach the method according to claim 11.
FU et al. further teach the method according to claim 11, wherein the first BWP is an uplink BWP or a downlink BWP (see para [0121] wherein UE receives control signals/DCI and/or data at corresponding times (e.g., within subframes or OFDM symbols that includes uplink/downlink) according to the subcarrier bandwidth/first BWP, is mentioned).
Regarding claim 21, FU et al. teach a terminal device (see Abstract & Fig.3), comprising: a processor (see Fig.3, controller/processor 330) and a memory (see Fig.3, storage/memory 320), wherein the memory is configured to store a computer program, and the processor is configured to call and run the computer program stored in the memory (see paragraphs [83] & [84]) to perform the method according to claim 1 (please see the above 103 rejection of FU et al. and MediaTek Inc. together of claim 1).
	Regarding claim 22, FU et al. teach a network device (see Abstract and Fig.2), comprising a processor (see Fig.2, controller/processor 240) and a memory (see Fig.2, storage/memory 230), wherein the memory is configured to store a computer program, and the processor is configured to call and run the computer program stored in the memory (see paragraphs [73] & [74) to perform the method according to claim 11 (please see the above 103 rejection of FU et al. and MediaTek Inc. together of claim 11).
5.	Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over FU et al. (For. Pub. No: 2018/056748 A1) in view of MediaTek Inc. (R1-1718327, 3GPP MediaTek Inc.’) and further in view of Cirik et al. (US Pub. No: 2019/0357262 A1).
	Regarding claims 9 and 18, FU et al. and MediaTek Inc. together teach the methods according to claims 3 and 13 respectively.
	FU et al. and MediaTek Inc. together yet are silent in teaching the methods according to claims 3 and 13, wherein the first RNTI is different in type from the at least one RNTI, and the first RNTI is a C-RNTI.
	However, Cirik et al. teach a method (see Abstract) wherein the first RNTI is different in type from the at least one RNTI and the first RNTI is a C-RNTI (see para [0648] wherein the DCI may be indicated (e.g., identified, scrambled, etc.) by a C-RNTI of the wireless device, is mentioned and also see para [0649]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above resource scheduling method of FU et al. and MediaTek Inc. to have the first RNTI being different in type from the at least one RNTI and the first RNTI is a C-RNTI, disclosed by Cirik et al. in order to provide an effective mechanism of UE and base station for determining on which downlink (DL) BWP of multiple active DL BWP, and on which uplink (UL) BWP of multiple active UL BWPs, a message is to be sent and also for reducing the quantity of active DL BWPs and/or active UL BWPs to monitor for a response in wireless communication system.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to 
	Xiong et al. (US Pub. No: 2020/0077432 A1) disclose mechanisms relating to the use of New Radio involving multiple bandwidth parts for cellular communication.
	Marinier et al. (US Pub. No: 2020/0196343 A1) disclose mechanisms relating to the use of reliable control signaling among wireless devices in New Radio (NR) wireless communication system.
	Tooher et al. (US Pub. No: 2019/0208482 A1) disclose methods for flexible resource usage in New Radio (NR) wireless communication system.
7.	Any response to this office action should be faxed to (571) 273-8300 or mailed 
To:
	 	 Commissioner for Patents,
                      P.O. Box 1450
                      Alexandria, VA 22313-1450
                      Hand-delivered responses should be brought to
                      Customer Service Window
                       Randolph Building
                       401 Dulany Street
                       Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA R REDDIVALAM whose telephone number is (571)270-3524.  The examiner can normally be reached on M-F 10-7 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SRINIVASA R REDDIVALAM/           Examiner, Art Unit 2477                                                                                                                                                                                             	3/26/2022